Exhibit 10.3

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”) dated as of October 25, 2012 is
made and entered into by Dean Foods Company, a Delaware corporation (“Dean
Foods”), on behalf of itself and the Dean Foods Affiliates (as defined below),
and The WhiteWave Foods Company, a Delaware corporation (“WhiteWave”), on behalf
of itself and the WhiteWave Affiliates (as defined below).

RECITALS

WHEREAS, the Board of Directors of Dean Foods has determined that it would be
appropriate, desirable, and in the best interests of Dean Foods and Dean Foods’
shareholders to completely separate the WhiteWave Business (as defined below)
from Dean Foods;

WHEREAS, pursuant to the Separation and Distribution Agreement by and between
Dean Foods and WhiteWave dated October 25, 2012 (the “Separation and
Distribution Agreement”), effective as of October 25, 2012, Dean Foods has
contributed, or caused the Dean Foods Affiliates to contribute, and WhiteWave
has received and assumed, the assets and liabilities associated with the
WhiteWave Business;

WHEREAS, Dean Foods is the common parent corporation of an “affiliated group” of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”) and of certain combined groups as defined under
similar laws of other jurisdictions and WhiteWave and the WhiteWave Affiliates
are, as of the date hereof, and have been, members of such groups;

WHEREAS, the groups of which Dean Foods is the common parent and WhiteWave and
the WhiteWave Affiliates are members file and/or intend to file Consolidated
Returns and Combined Returns (each as defined below);

WHEREAS, Dean Foods and WhiteWave contemplate that WhiteWave shall close the IPO
(as defined in the Separation and Distribution Agreement);

WHEREAS, Dean Foods intends, after the IPO, to make a distribution of shares of
WhiteWave Common Stock pro rata to the holders of Dean Foods capital stock in a
transaction that is intended to qualify as a tax-free distribution under
Sections 355 and 361(c) of the Code (the “Distribution”);

WHEREAS, pursuant to the transactions contemplated by the Separation and
Distribution Agreement (the “Transactions”), WhiteWave and the WhiteWave
Affiliates will cease to be members of the Consolidated Group (as defined below)
and Combined Groups (as defined below);

WHEREAS, Dean Foods and WhiteWave desire to set forth their agreement regarding
the allocation of Taxes (as defined below), the filing of Tax Returns (as
defined below), the administration of Audits (as defined below) and other
related matters;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE 1

DEFINITIONS OF TERMS

For purposes of this Agreement, the following terms have the following meanings,
and capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Separation and Distribution Agreement:

“Aggregate WhiteWave Group Combined Tax Liability” means, with respect to any
taxable period, the sum of the WhiteWave Group Combined Tax Liability for each
Combined Return for such taxable period.

“Applicable Percentage” means (i) while the Dean Foods Group continues to own
WhiteWave Common Stock, twenty percent (20%) minus the percentage of WhiteWave
Common Stock issued in the IPO and (ii) after the Dean Foods Group has disposed
of all of the WhiteWave Common Stock owned by it, forty percent (40%) minus the
sum of (x) the percentage of WhiteWave Common Stock issued in the IPO and
(y) the percentage of WhiteWave Common Stock disposed of by the Dean Foods Group
in any transfers permitted under Section 4.6 of the Separation and Distribution
Agreement (other than an Exempt Transfer). The Applicable Percentage shall be
determined under the principles of Section 355(e) of the Code.

“Audit” includes any audit, assessment of Taxes, other examination by any Tax
Authority, proceeding, or appeal of such proceeding relating to Taxes, whether
administrative or judicial.

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

“Combined Return” means any Tax Return with respect to Non-Federal Taxes filed
on a consolidated, combined (including nexus combination, worldwide combination,
domestic combination, line of business combination or any other form of
combination) or unitary basis wherein one or more members of the WhiteWave Group
join in the filing of a Tax Return with Dean Foods or a Dean Foods Affiliate
that is not also a member of the WhiteWave Group.

“Consolidated Group” means the affiliated group of corporations within the
meaning of Section 1504(a) of the Code of which Dean Foods is the common parent
and which includes the WhiteWave Group.

“Consolidated Return” means any Tax Return with respect to Federal Income Taxes
filed by the Consolidated Group pursuant to Section 1501 of the Code.

 

2



--------------------------------------------------------------------------------

“Dean Foods Affiliate” means any corporation or other entity, including any
entity that is disregarded for federal income tax purposes, directly or
indirectly “controlled” by Dean Foods where “control” means the ownership of
fifty percent (50%) or more of the ownership interests of such corporation or
other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity, but at all times excluding WhiteWave and any
WhiteWave Affiliate.

“Dean Foods Business” means all of the businesses and operations conducted by
Dean Foods and Dean Foods Affiliates, excluding the WhiteWave Business, at any
time, whether prior to, or after the date of the IPO.

“Dean Foods Group” means Dean Foods and each other Dean Foods Affiliate.

“Deconsolidation” means any event pursuant to which WhiteWave and the WhiteWave
Group cease to be includible in either the Consolidated Group or any Combined
Group, as the context requires.

“Deconsolidation Date” means the close of business on the day on which a
Deconsolidation occurs.

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Taxes” means any (a) Taxes imposed on, or increase in Taxes
incurred by, Dean Foods or any Dean Foods Affiliate and (b) any Taxes of a Dean
Foods shareholder (or former Dean Foods shareholder) that are required to be
paid or reimbursed by Dean Foods or any Dean Foods Affiliate pursuant to a legal
determination, in either (a) or (b), resulting from, or arising in connection
with, the failure of the Distribution to qualify as a tax-free transaction under
Section 355 of the Code (including, without limitation, any Tax resulting from
the application of Section 355(d) or Section 355(e) of the Code to the
Distribution) or corresponding provisions of the laws of any other
jurisdictions. Any Tax referred to in the immediately preceding sentence shall
be determined using the highest applicable statutory Tax rate for the relevant
taxable period (or portion thereof).

“Estimated Tax Installment Date” means the installment due dates prescribed in
Section 6655(c) of the Code (presently April 15, June 15, September 15 and
December 15).

“Exempt Transfer” means (i) any transfer in a Distribution or (ii) any transfer
to another member of the Dean Foods Group.

“Federal Income Tax” or “Federal Income Taxes” means any Tax imposed under
Subtitle A of the Code (including the Taxes imposed by Sections 11, 55, 59A, and
1201(a) of the Code), and any other income based United States Federal Tax which
is hereinafter imposed upon corporations.

“Federal Tax” means any Tax imposed under the Code or otherwise under United
States federal Tax law.

“Final Determination” means (a) the final resolution of any Tax (or other
matter) for a taxable period, including any related interest or penalties, that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including (1)

 

3



--------------------------------------------------------------------------------

by the expiration of a statute of limitations (giving effect to any extension,
waiver or mitigation thereof) or a period for the filing of claims for refunds,
amended returns, appeals from adverse determinations, or recovering any refund
(including by offset), (2) by a decision, judgment, decree, or other order by a
court of competent jurisdiction, which has become final and unappealable, (3) by
a closing agreement or an accepted offer in compromise under Section 7121 or
7122 of the Code, or comparable agreements under laws of other jurisdictions,
(4) by execution of an IRS Form 870-AD, or by a comparable form under the laws
of other jurisdictions (excluding, however, any such form that reserves (whether
by its terms or by operation of law) the right of the taxpayer to file a claim
for refund and/or the right of the Tax Authority to assert a further
deficiency), or (5) by any allowance of a refund or credit, but only after the
expiration of all periods during which such refund or credit may be recovered
(including by way of offset) or (b) the payment of Tax by any member of the
Consolidated Group or Combined Group with respect to any item disallowed or
adjusted by a Tax Authority provided that Dean Foods determines that no action
should be taken to recoup such payment.

“IRS” means the Internal Revenue Service.

“Loss” means any loss, cost, fine, penalty, fee, damage, obligation, liability,
payment in settlement, or other expense of any kind, including reasonable
attorneys’ fees and costs, but excluding any consequential, special, punitive or
exemplary damages.

“Non-Federal Combined Taxes” means any Non-Federal Taxes with respect to which a
Combined Return is filed.

“Non-Federal Separate Taxes” means any Non-Federal Taxes that are not
Non-Federal Combined Taxes.

“Non-Federal Taxes” means any Tax other than a Federal Tax.

“Option Issuances” has the meaning set forth in Section 4.2(c). of this
Agreement.

“Post-Deconsolidation Period” means a taxable period beginning after the
applicable Deconsolidation Date.

“Post-IPO WhiteWave Tax Asset” means any Tax Asset of the WhiteWave Group
(i) existing at the end of the taxable period treated under Section 3.5(c) as
ending on the date of this Agreement or (ii) generated in taxable periods
beginning after the date of this Agreement (including the period treated as
beginning on the day after the date of this Agreement pursuant to
Section 3.5(c)), in each case, as determined under Sections 3.5 or 3.6, except
to the extent that such Tax Asset is used to reduce the WhiteWave Group Federal
Income Tax Liability or WhiteWave Group Combined Tax Liability.

“Pre-Deconsolidation Period” means any taxable period beginning on or prior to
the applicable Deconsolidation Date.

“Pro Forma WhiteWave Group Combined Return” means a pro forma Combined Return or
other schedule prepared pursuant to Section 3.6 of this Agreement.

 

4



--------------------------------------------------------------------------------

“Pro Forma WhiteWave Group Consolidated Return” means a pro forma Consolidated
Return prepared pursuant to Section 3.5(b) of this Agreement

“Redetermination Amount” means, with respect to any Consolidated Return or
Combined Return for a taxable period, the amount determined under Section 3.9 of
this Agreement.

“Representation Letter” means any letter executed by an officer of Dean Foods or
WhiteWave and provided to Tax Counsel as a condition for the completion of a Tax
Opinion or Supplemental Tax Opinion.

“Ruling” means (a) any private letter ruling issued by the IRS in connection
with the Transactions described in the Separation and Distribution Agreement in
response to a request for such a private letter ruling filed by Dean Foods (or
any Dean Foods Affiliate) prior to the date of the Distribution, and/or (b) any
similar ruling issued by any other Tax Authority addressing the application of a
provision of the laws of another jurisdiction to the Transactions described in
the Separation and Distribution Agreement.

“Ruling Documents” means (a) the request for a Ruling filed with the IRS,
together with any supplemental filings or other materials subsequently submitted
on behalf of Dean Foods, Dean Foods Affiliates and shareholders to the IRS, or
on behalf of WhiteWave, WhiteWave Affiliates and shareholders to the IRS and the
appendices and exhibits thereto, and any Ruling issued by the IRS to Dean Foods
(or any Dean Foods Affiliate) or WhiteWave (or any WhiteWave Affiliate) in
connection with the Transactions described in the Separation and Distribution
Agreement and (b) any similar filings submitted to, or rulings issued by, any
other Tax Authority in connection with the Transactions described in the
Separation and Distribution Agreement.

“Supplemental Ruling” means (a) any ruling (other than the Ruling) issued by the
IRS in connection with the Transactions described in the Separation and
Distribution Agreement, and/or (b) any similar ruling issued by any other Tax
Authority addressing the application of a provision of the laws of another
jurisdiction to the Transactions described in the Separation and Distribution
Agreement.

“Supplemental Ruling Documents” means (a) the request for a Supplemental Ruling,
together with any supplemental filings or other materials subsequently
submitted, the appendices and exhibits thereto, and any Supplemental Rulings
issued by the IRS in connection with the Transactions described in the
Separation and Distribution Agreement and (b) any similar filings submitted to,
or rulings issued by, any other Tax Authority in connection with the
Transactions described in the Separation and Distribution Agreement.

“Supplemental Tax Opinion” means a supplemental opinion issued by Tax Counsel
addressing certain United States federal income tax consequences related to the
Distribution.

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other deduction, credit
or tax attribute which could reduce Taxes (including without limitation
deductions and credits related to alternative minimum taxes).

 

5



--------------------------------------------------------------------------------

“Tax Authority” includes the IRS and any state, local, or other governmental
authority responsible for the administration of any Taxes.

“Tax Counsel” means a nationally recognized law firm or accounting firm with a
reputable Tax practice selected to provide a Tax Opinion or a Supplemental Tax
Opinion.

“Tax” or “Taxes” means any taxes, charges, fees, levies, imposts, duties, or
other assessments of a similar nature, including without limitation, income,
alternative or add-on minimum, gross receipts, excise, employment, sales, use,
transfer, license, payroll, franchise, severance, stamp, occupation, windfall
profits, withholding, Social Security, unemployment, disability, ad valorem,
estimated, highway use, commercial rent, capital stock, paid up capital,
recording, registration, property, real property gains, value added, business
license, custom duties, or other tax, imposed or required to be withheld by any
Tax Authority including any interest, additions to Tax, or penalties applicable
thereto.

“Tax Opinion” means an opinion issued by Tax Counsel selected by Dean Foods as
one of the conditions to completing the Distribution addressing certain United
States federal income tax consequences of the Distribution under Section 355 of
the Code.

“Tax Return” or “Tax Returns” means any return, declaration, statement, report,
schedule, certificate, form, information return or any other document (and any
related or supporting information) including an amended tax return required to
be supplied to, or filed with, a Tax Authority with respect to Taxes.

“WhiteWave Affiliate” means any corporation or other entity, including any
entity that is a disregarded entity for federal income tax purposes, directly or
indirectly “controlled” by WhiteWave where “control” means the ownership of
fifty percent (50%) or more of the ownership interests of such corporation or
other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity.

“WhiteWave Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“WhiteWave Group” means the affiliated group of corporations, including any
entity that is a disregarded entity for federal income tax purposes, as defined
in Section 1504(a) of the Code, or similar group of entities as defined under
similar laws of other jurisdictions, of which WhiteWave would be the common
parent if it were not a subsidiary of Dean Foods, and any corporation or other
entity, including any entity that is a disregarded entity for federal income tax
purposes, which may be or become a member of such group from time to time.

“WhiteWave Group Combined Tax Liability” means, with respect to any taxable
period, the WhiteWave Group’s liability for Non-Federal Combined Taxes as
determined under Section 3.6 of this Agreement.

 

6



--------------------------------------------------------------------------------

“WhiteWave Group Federal Income Tax Liability” means, with respect to any
taxable period, the WhiteWave Group’s liability for Federal Income Taxes as
determined under Section 3.5 of this Agreement.

ARTICLE 2

PREPARATION AND FILING OF TAX RETURNS

Section 2.1 In General.

(a) Dean Foods shall have the sole and exclusive responsibility for the
preparation and filing of any Consolidated Return or Combined Return.

(b) WhiteWave shall, subject to Section 2.2 of this Agreement, be responsible
for preparing and filing all Tax Returns of WhiteWave and the WhiteWave
Affiliates other than those described in Section 2.1(a) of this Agreement.

(c) Unless otherwise required by a Final Determination, Dean Foods and
WhiteWave, for itself and the WhiteWave Group, agree to file all Tax Returns,
and to take all other actions, relating to Federal Income Taxes or Non-Federal
Combined Taxes in a manner consistent with the position that WhiteWave and the
WhiteWave Group are includible in the Consolidated Group and any applicable
Combined Group for all days from the date hereof through and including the
Deconsolidation Date.

Section 2.2 Preparation and Filing of Returns.

(a) All Tax Returns filed after the date of this Agreement by Dean Foods, any
Dean Foods Affiliate, WhiteWave, or any WhiteWave Affiliate shall (1) be
prepared in a manner that is consistent with Article 4 of this Agreement and the
Code, and (2) filed on a timely basis (taking into account applicable
extensions) by the party responsible for such filing under Section 2.1 of this
Agreement.

(b) In its sole discretion, Dean Foods shall have the exclusive right with
respect to any Consolidated Return or Combined Return (1) to determine (A) the
manner in which such Tax Return shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported, (B) whether any extensions may be requested, (C) the
elections that will be made by any member of the Consolidated Group or
applicable Combined Group, and (D) whether any amended Tax Returns should be
filed, (2) to control, contest, and represent the interests of the Consolidated
Group and any Combined Group in any Audit and to resolve, settle, or agree to
any adjustment or deficiency proposed, asserted or assessed as a result of any
Audit, (3) to file, prosecute, compromise or settle any claim for refund, and
(4) to determine whether any refunds, to which the Consolidated Group or
applicable Combined Group may be entitled, shall be paid by way of refund or
credited against the Tax liability of the Consolidated Group or applicable
Combined Group. WhiteWave, for itself and its subsidiaries, hereby irrevocably
appoints Dean Foods as its agent and attorney-in-fact to take such action
(including the execution of documents) as Dean Foods may deem appropriate to
effect the foregoing.

 

7



--------------------------------------------------------------------------------

Section 2.3 Furnishing Information. WhiteWave (or the applicable WhiteWave
Affiliate) shall (a) furnish to Dean Foods in a timely manner such information
and documents as Dean Foods may reasonably request for purposes of (1) preparing
any original or amended Consolidated Return or Combined Return, (2) contesting
or defending any Audit relating to a Consolidated Return or a Combined Return,
and (3) making any determination or computation necessary or appropriate under
this Agreement, (b) cooperate in any Audit of any Consolidated Return or
Combined Return, (c) retain and provide on demand books, records, documentation
or other information relating to any Tax Return until the later of (1) the
expiration of the applicable statute of limitations (giving effect to any
extension, waiver, or mitigation thereof) and (2) in the event any claim is made
under this Agreement for which such information is relevant, until a Final
Determination with respect to such claim, and (d) take such action as Dean Foods
may deem appropriate in connection therewith. Dean Foods shall provide WhiteWave
(or the applicable WhiteWave Affiliate) any assistance reasonably required in
providing any information requested pursuant to this Section 2.3.

Section 2.4 Expenses. WhiteWave shall reimburse Dean Foods for any outside legal
and accounting expenses incurred by Dean Foods in the course of the conduct of
any Audit regarding the Tax liability of the Consolidated Group or any Combined
Group, and for any other expense incurred by Dean Foods in the course of any
litigation relating thereto, to the extent such costs are reasonably
attributable to WhiteWave or any WhiteWave Affiliate and provided Dean Foods has
conferred with WhiteWave as to the portion of the Audit relating to WhiteWave or
the WhiteWave Affiliate. Notwithstanding the foregoing, Dean Foods shall have
the sole discretion to control, contest, represent, file, prosecute, challenge
or settle any Audit pursuant to Section 2.2 of this Agreement.

ARTICLE 3

PAYMENT OF TAXES AND TAX SHARING AMOUNTS

Section 3.1 Federal Income Taxes. Dean Foods shall pay (or cause to be paid) to
the IRS all Federal Income Taxes, if any, of the Consolidated Group.

Section 3.2 Non-Federal Combined Taxes. Dean Foods shall pay (or cause to be
paid) to the appropriate Tax Authorities all Non-Federal Combined Taxes, if any,
of any Combined Group.

Section 3.3 Non-Federal Separate Taxes and Other Taxes. WhiteWave shall pay to
the appropriate Tax Authorities all Non-Federal Separate Taxes and any other
Taxes (other than those described in Section 3.1 and Section 3.2 of this
Agreement), if any, of WhiteWave and the WhiteWave Affiliates.

Section 3.4 WhiteWave Liability for Federal Income Taxes and Non-Federal
Combined Taxes. For each taxable period beginning after the date of this
Agreement relating to a Pre-Deconsolidation Period, WhiteWave shall pay to Dean
Foods an amount equal to the sum of the WhiteWave Group Federal Income Tax
Liability and the Aggregate WhiteWave Group Combined Tax Liability for such
period.

 

8



--------------------------------------------------------------------------------

Section 3.5 WhiteWave Group Federal Income Tax Liability.

(a) In General. The WhiteWave Group Federal Income Tax Liability with respect to
any Consolidated Return for a taxable period shall be the WhiteWave Group’s
liability for Federal Income Taxes as determined on a Pro Forma WhiteWave Group
Consolidated Return prepared in accordance with Section 3.5(b) of this
Agreement. For the avoidance of doubt, the WhiteWave Group Federal Income Tax
Liability with respect to any Consolidated Return shall not be less than zero.

(b) Pro Forma Federal Return. For each Consolidated Return to the extent needed
under this Agreement, Dean Foods shall prepare or cause to be prepared (and, as
requested by Dean Foods, WhiteWave shall cooperate in preparing) a Pro Forma
WhiteWave Group Consolidated Return as if the WhiteWave Group were not and never
were part of the Consolidated Group, but rather were a separate affiliated group
of corporations of which WhiteWave were the common parent filing a consolidated
federal income tax return pursuant to Section 1501 of the Code. For purposes of
this Section 3.5(b), the WhiteWave Group’s Federal Income Tax Liability shall
(1) be determined for the taxable year including the Deconsolidation Date
assuming the taxable year ends on the Deconsolidation Date, (2) not be reduced
by the WhiteWave Group’s carrybacks and carryovers of federal Tax Assets from
other taxable periods (such items being addressed by Section 3.5(d) herein),
(3) exclude the Tax consequences of the Transactions, including any Tax
consequences from the transfer or other movement of assets between the Dean
Foods Group and the WhiteWave Group and the Tax consequences of any deferred
intercompany transactions recognized as a result of the Deconsolidation;
provided, that any deductions resulting from or relating to the novation of the
$650,000,000 notional amount of interest rate swap contracts that are scheduled
to mature March 31, 2017, pursuant to which WhiteWave assumes the liability
related to such swaps shall be included and allocated to WhiteWave, (4) be
determined assuming that any deductions arising prior to the Distribution with
respect to the long-term and short-term incentives described in Articles IX and
X of the Employee Matters Agreement be allocated between the Dean Foods Group
and the WhiteWave Group in the same manner and same proportion as the
corresponding book expense for financial accounting purposes and (5) be
determined assuming that the Dean Foods Group (not the WhiteWave Group) is
entitled to any deductions arising from the payment or accrual of liabilities
with respect to the Dean Foods EDCP and Dean Foods SERP (as defined in the
Employee Matters Agreement) pursuant to Article XI of the Employee Matters
Agreement.

(c) Year of IPO. For purposes of this Agreement, the taxable year that includes
the date of this Agreement shall be treated as if it were comprised of two
taxable periods, one of which ends on the date of this Agreement and one of
which begins on the day after the date of this Agreement. For purposes of
computing the Federal Taxes attributable to each period of the taxable year, the
amount of any item that is taken into account only once for each taxable year
(e.g., the benefit of graduated tax rates, exemption amounts, etc.) shall be
allocated between the two portions of the year in proportion to the number of
days in each portion. To the extent needed under this Agreement, the WhiteWave
Group Federal Income Tax Liability shall be determined separately for each
period.

(d) Federal Tax Assets. Dean Foods shall pay to WhiteWave, not later than 30
business days after Dean Foods makes a payment to, or receives a payment, credit
or offset from any Tax Authority pursuant to this Article 3, the amount, if any,
by which one or more federal

 

9



--------------------------------------------------------------------------------

Post-IPO WhiteWave Tax Assets reduces the Federal Income Tax liability of the
Consolidated Group for any taxable period. For purposes of computing the amount
of the payment described in this Section 3.5(c), one or more federal Post-IPO
WhiteWave Tax Assets shall be considered to reduce the Consolidated Group’s
Federal Income Tax liability in a given period by an amount equal to the
difference, if any, between (1) the amount of the Consolidated Group’s Federal
Income Tax liability for the period computed without regard to such Tax Asset or
Tax Assets and (2) the amount of the Consolidated Group’s Federal Income Tax
liability for the period computed with regard to such Tax Asset or Tax Assets.

Section 3.6 WhiteWave Group Combined Tax Liability.

(a) In General. The WhiteWave Group Combined Tax Liability with respect to any
Combined Return for a taxable period shall be the WhiteWave Group’s liability
for Non-Federal Combined Tax as determined on a Pro Forma WhiteWave Group
Combined Return prepared in a manner consistent with the principles and
procedures set forth in Sections 3.5(b) and 3.5(c) hereof. For the avoidance of
doubt, the WhiteWave Group Combined Tax Liability with respect to any Combined
Return shall not be less than zero.

(b) Non-Federal Tax Assets. Dean Foods shall pay to WhiteWave, not later than 30
business days after Dean Foods makes a payment to, or receives a payment, credit
or offset from any Tax Authority pursuant to this Article 3, the amount, if any,
by which one or more non-federal Post-IPO WhiteWave Tax Assets reduces the
Non-Federal Combined Tax liability of the applicable Combined Group for any
taxable period. For purposes of computing the amount of the payment described in
this Section 3.6(b), one or more non-federal Post-IPO WhiteWave Tax Assets shall
be considered to reduce the Combined Group’s Tax liability in a given period by
an amount equal to the difference, if any, between (1) the amount of the
Combined Group’s Tax liability for the period computed without regard to such
Tax Asset or Tax Assets and (2) the amount of the Combined Group’s Tax liability
for the period computed with regard to such Tax Asset or Tax Assets.

Section 3.7 Tax Sharing Installment Payments.

(a) Federal Income Taxes. Not later than five business days prior to each
Estimated Tax Installment Date following the date hereof with respect to a
Pre-Deconsolidation Period, Dean Foods shall determine under Section 6655 of the
Code the estimated amount of the related installment of the WhiteWave Group
Federal Income Tax Liability for the taxable period. WhiteWave shall then pay to
Dean Foods, not later than such Estimated Tax Installment Date, the amount thus
determined.

(b) Non-Federal Combined Taxes. Not later than five business days prior to any
estimated tax installment date following the date hereof with respect to a
Combined Return for a Pre-Deconsolidation Period, Dean Foods shall determine the
estimated amount of the related installment of the WhiteWave Group Combined Tax
Liability for the taxable period. WhiteWave shall pay to Dean Foods, not later
than the due date for such installment, the amount thus determined.

 

10



--------------------------------------------------------------------------------

Section 3.8 Tax Sharing True-Up Payments.

(a) Federal Income Taxes. Not later than 30 business days after a Consolidated
Return is filed following the date hereof with respect to any
Pre-Deconsolidation Period, Dean Foods shall deliver to WhiteWave a Pro Forma
WhiteWave Group Consolidated Return or other comparable schedule reflecting the
WhiteWave Group Federal Income Tax Liability for such period (or period
beginning after the date of this Agreement, in the case of the Consolidated
Return including the date of this Agreement). Not later than 30 business days
after the date such Pro Forma WhiteWave Group Consolidated Return or other
schedule is delivered, WhiteWave shall pay to Dean Foods, or Dean Foods shall
pay to WhiteWave, as appropriate, an amount equal to the difference, if any,
between the WhiteWave Group Federal Income Tax Liability for such taxable period
and the aggregate amount paid by WhiteWave with respect to such taxable period
under Section 3.7(a) of this Agreement.

(b) Non-Federal Combined Taxes. Not later than 30 business days after a Combined
Return is filed following the date hereof with respect to any
Pre-Deconsolidation Period, Dean Foods shall deliver to WhiteWave a Pro Forma
WhiteWave Group Combined Return or other comparable schedule reflecting the
WhiteWave Group Combined Tax Liability for such taxable period (or period
beginning after the date of this Agreement, in the case of the Consolidated
Return including the date of this Agreement). Not later than 30 business days
following delivery of such Pro Forma WhiteWave Group Combined Return or other
schedule, WhiteWave shall pay to Dean Foods, or Dean Foods shall pay to
WhiteWave, as appropriate, an amount equal to the difference, if any, between
the WhiteWave Group Combined Tax Liability for such taxable period and the
amount paid by WhiteWave with respect to such taxable period under
Section 3.7(b) of this Agreement.

Section 3.9 Redetermination Amount.

(a) In General. In the event of any redetermination of any item of income, gain,
loss, deduction or credit of any member of the Consolidated Group or any
Combined Group as a result of a Final Determination or any settlement or
compromise with any Tax Authority (including any amended Tax Return or claim for
refund filed by Dean Foods), WhiteWave shall pay Dean Foods or Dean Foods shall
pay WhiteWave, as the case may be, the absolute value of the Redetermination
Amount with respect to each Consolidated Return or Combined Return affected by
such redetermination, in the manner provided in Section 3.9(d).

(b) Computation. For each Consolidated Return or Combined Return for which there
is a redetermination, the Redetermination Amount shall be (i) the WhiteWave
Group Federal Income Tax Liability or White Wave Group Combined Tax liability,
as applicable, with respect to such Tax Return as determined under Article 3 of
this Agreement taking the redetermination into account minus (ii) the WhiteWave
Group Federal Income Tax Liability or WhiteWave Group Combined Tax Liability, as
applicable, with respect to such Tax Return as determined under Article 3 of
this Agreement without taking the redetermination into account. If the
Redetermination Amount is positive, WhiteWave shall pay Dean Foods, the
Redetermination Amount in the manner provided in Section 3.9(d). If the
Redetermination Amount is negative, Dean Foods shall pay WhiteWave the absolute
value of the Redetermination Amount in the manner provided in Section 3.9(d).
The applicable party shall also pay interest on the Redetermination Amount for
each day that payment of the Tax or refund, as applicable, would be overdue for
such Tax Return calculated (i) with respect to redeterminations affecting
Federal

 

11



--------------------------------------------------------------------------------

Income Taxes, at the rate determined, in the case of payment by WhiteWave to
Dean Foods, under Section 6621(a)(2) of the Code and, in the case of payment by
Dean Foods to WhiteWave, under Section 6621(a)(1) of the Code, and (ii) with
respect to redeterminations affecting Non-Federal Combined Taxes, under similar
laws, if any, of the applicable jurisdictions.

(c) Tax Assets. If a redetermination results in an additional Tax Asset of the
WhiteWave Group that does not reduce any WhiteWave Group Federal Income Tax
Liability or WhiteWave Group Combined Tax Liability, then Dean Foods shall pay
WhiteWave, at the time such Tax Asset is used, the amount by which such
additional Tax Asset reduces the Federal Income Tax liability or Non-Federal
Income Tax liability of the Consolidated Group or Combined Group, as applicable,
in accordance with the principles set forth in Sections 3.5(d) and 3.6(b) (to
the extent no payment is required for such Tax Asset under such sections).

(d) Payment. Dean Foods shall deliver to WhiteWave a schedule reflecting the
computation of any Redetermination Amount. Not later than 30 business days after
the date such schedule is delivered, WhiteWave shall pay Dean Foods, or Dean
Foods shall pay WhiteWave, as applicable, the absolute value of the
Redetermination Amount.

(e) Year of the IPO. Consistent with Section 3.5(c), if there is a
redetermination that affects a Consolidated Return or Combined Return for the
taxable year that includes the date of this Agreement, the Redetermination
Amount shall be determined separately for the taxable period ending on the date
of this Agreement and the taxable period beginning on the date after this
Agreement.

Section 3.10. Interest. Payments under this Article 3 that are not made within
the prescribed period shall thereafter bear interest at the Federal short-term
rate established pursuant to Section 6621 of the Code.

Section 3.11. Carrybacks. In the event any Tax Asset of the WhiteWave Group for
any Post-Deconsolidation Period is eligible to be carried back to a
Pre-Deconsolidation Period, WhiteWave shall, to the extent permitted by
applicable law, elect to carry such amounts forward to any Post-Deconsolidation
Period. If WhiteWave is required by law to carry back any such Tax Asset to a
Pre-Deconsolidation Period, Dean Foods agrees to make a payment to WhiteWave to
the extent that such a payment would otherwise be required under the terms of
Section 3.5(d) or Section 3.6(b) of this Agreement, net of any expenses incurred
by Dean Foods or Dean Foods Affiliates. If subsequent to the payment by Dean
Foods to WhiteWave of any such amount, there shall be (1) a Final Determination
which results in a disallowance or a reduction of the Tax Asset so carried back
or (2) a reduction in the amount of the benefit realized by the Dean Foods Group
for any reason, WhiteWave shall repay to Dean Foods, within 30 business days of
such event any amount which would not have been payable to WhiteWave pursuant to
this Section 3.11 had the amount of the benefit been determined in light of
these events. WhiteWave shall hold Dean Foods harmless for any penalty, addition
to Tax or interest payable by any member of the Dean Foods Group as a result of
any such event. Any such amount shall be paid by WhiteWave to Dean Foods within
30 business days of the payment by Dean Foods or any member of the Consolidated
Group or Combined Group of any such penalty, addition to Tax, or interest.

 

12



--------------------------------------------------------------------------------

Section 3.12 Deferred Compensation Plans and Other Incentive Plans. Pursuant to
Article XI of the Employee Matters Agreement, all liabilities accrued under the
Dean Foods EDCP and Dean Foods SERP related to WhiteWave Employees and Former
WhiteWave Employees shall be retained by, and remain the sole responsibility of,
the appropriate member of the Dean Foods Group (all capitalized terms shall have
the meaning ascribed to them in the Employee Matters Agreement). Dean Foods and
WhiteWave shall cooperate in determining how the accrual or payment of such
liabilities by the Dean Foods Group shall be reported for Tax purposes. If any
member of the WhiteWave Group is entitled to a deduction or other Tax Asset as a
result of the accrual or payment by any member of the Dean Foods Group of such
liabilities after the Deconsolidation Date, as determined by the parties
pursuant to the preceding sentence or as a result of an adjustment to the Tax
Returns of the Dean Foods Group or WhiteWave Group by a Tax Authority, WhiteWave
shall pay to Dean Foods, at the time such deduction or Tax Asset is used, the
amount by which such deduction or other Tax Asset reduces the Tax liability of
the WhiteWave Group. In the event that the Distribution occurs after the
Deconsolidation Date and the WhiteWave Group is entitled to any deductions
arising after the Deconsolidation Date but prior to the Distribution with
respect to the long-term or short-term incentives described in Articles IX and X
of the Employee Matters Agreement that would have been allocated to the Dean
Foods Group pursuant to Section 3.5(b), WhiteWave shall pay to Dean Foods, at
the time such deduction is used, the amount by which such deduction reduces the
Tax liability of the WhiteWave Group.

ARTICLE 4

DECONSOLIDATION AND DISTRIBUTION TAXES

Section 4.1 Continuing Covenants. WhiteWave, for itself and the WhiteWave
Affiliates, covenants that on or after a Deconsolidation it will not (nor will
it cause or permit any member of the WhiteWave Group ), in respect of any
Pre-Deconsolidation Period, (a) make or change any tax election, (b) change any
accounting method, (c) amend any Tax Return or take any Tax position on any Tax
Return that is inconsistent with any Tax position on any Tax Return of the Dean
Foods Group, or (d) take any action, omit to take any action or enter into any
transaction that results in any increased Tax liability or reduction of any Tax
Asset of the Dean Foods Group.

Section 4.2 Additional Continuing Covenants.

(a) WhiteWave Restrictions. WhiteWave agrees that it will not (1) issue any
stock of WhiteWave (or any instrument that is convertible, exercisable or
exchangeable into any such stock) if such issuance, would, or would reasonably
be expected to, cause Dean Foods to own stock of WhiteWave that on a fully
diluted basis, does not constitute “control” (within the meaning of
Section 368(c) of the Code) of WhiteWave, and (2) as long as Dean Foods owns
stock of WhiteWave constituting control (within the meaning of Section 368(c) of
the Code), knowingly take or fail to take, or permit any WhiteWave Affiliate to
knowingly take or fail to take, any action that could reasonably be expected to
preclude Dean Foods’s ability to effectuate the Distribution or the Equity for
Debt Exchange (to the extent such exchange is intended to meet the requirements
of Section 361(c)(3)) as a tax-free transaction under Sections 355 and 361(c) of
the Code. In the event of the Distribution, WhiteWave agrees that (1) it will
take, and cause each WhiteWave Affiliate to take, any action reasonably
requested by Dean Foods in order

 

13



--------------------------------------------------------------------------------

to enable Dean Foods to effectuate the Distribution or the Equity for Debt
Exchange (to the extent such exchange is intended to meet the requirements of
Section 361(c)(3)) as a tax-free transaction under Sections 355 and 361(c) of
the Code and (2) it will not take or fail to take, or permit any WhiteWave
Affiliate to take or fail to take, any action where such action or failure to
act would be inconsistent with any written representations of an officer of
WhiteWave pursuant to Section 4.2(e) of this Agreement with respect to any
material, information, covenant or representation that relates to facts or
matters related to WhiteWave, any WhiteWave Affiliate, or the WhiteWave Business
or within the control of WhiteWave or any WhiteWave Affiliate in a
Representation Letter, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling other than as
permitted by Section 4.2(c) of this Agreement. For this purpose an action is
considered inconsistent with a representation if the representation states that
there is no plan or intention to take such action. In the event of the
Distribution, WhiteWave agrees that it will not take (and it will cause the
WhiteWave Affiliates to refrain from taking) any position on a Tax Return that
is inconsistent with the treatment of the Distribution or the Equity for Debt
Exchange (to the extent such exchange is intended to meet the requirements of
Section 361(c)(3)) as a tax-free transaction under Sections 355 and 361(c) of
the Code.

(b) Dean Foods Restrictions. In the event of the Distribution, Dean Foods agrees
that it will not take or fail to take, or permit any Dean Foods Affiliate to
take or fail to take, any action where such action or failure to act would be
inconsistent with any material, information, covenant or representation that
relates to facts or matters related to Dean Foods (or any Dean Foods Affiliate)
or the Dean Foods Business or within the control of Dean Foods and is contained
in a Representation Letter, Tax Opinion, Supplemental Tax Opinion, Ruling
Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling. For
this purpose an action is considered inconsistent with a representation if the
representation states that there is no plan or intention to take such action. In
the event of the Distribution, Dean Foods agrees that it will not take (and it
will cause the Dean Foods Affiliates to refrain from taking) any position on a
Tax Return that is inconsistent with the treatment of the Distribution or the
Equity for Debt Exchange (to the extent such exchange is intended to meet the
requirements of Section 361(c)(3)) as a tax-free transaction under Sections 355
and 361(c) of the Code.

(c) Certain WhiteWave Actions. WhiteWave agrees that, during the period
beginning on the date hereof and ending two years following the Distribution,
without first obtaining, at WhiteWave’s own expense, (i) a Supplemental Ruling
that such action will not result in Distribution Taxes, (ii) a Supplemental Tax
Opinion from Tax Counsel selected by WhiteWave that such action will not result
in Distribution Taxes that is acceptable to Dean Foods in its reasonable
discretion, or (iii) the consent of Dean Foods to the action proposed to be
taken, WhiteWave shall not and shall not permit any WhiteWave Affiliate to:

(1) sell all or substantially all of the assets of WhiteWave or any WhiteWave
Affiliate or sell, transfer, or issue any stock of a WhiteWave Affiliate (other
than a sale, transfer, or issuance to another member of the WhiteWave Group that
would not cause the Distribution to fail to qualify as a tax-free Distribution
under Section 355);

 

14



--------------------------------------------------------------------------------

(2) liquidate or merge WhiteWave or any WhiteWave Affiliate with another entity
(other than a liquidation or merger with or into another member of the WhiteWave
Group that would not cause the Distribution to fail to qualify as a tax-free
distribution under Section 355), without regard to which party is the surviving
entity;

(3) transfer any assets of WhiteWave in a transaction described in Section 351
or subparagraph (C) or (D) of Section 368(a)(1) of the Code (other than a
transfer to a corporation, including any entity that is a disregarded entity for
federal income tax purposes, which files a consolidated return with WhiteWave
and which is wholly-owned, directly or indirectly, by WhiteWave);

(4) subject to Section 4.2(f), issue stock of WhiteWave (or any instrument that
is convertible or exchangeable into any such stock) (excluding any issuance
pursuant to the exercise of employee stock options or other employment-related
arrangements having customary terms and conditions and that satisfy the
requirements of Safe Harbor VIII as set forth in Treasury Regulations §
1.355-7(d)(8) (“Option Issuances”)), which would result in the acquisition by
one or more persons of more than the Applicable Percentage (by vote or value) of
the stock of WhiteWave, determined under the principles of Section 355(e) of the
Code, when aggregated with all issuances, redemptions, sales or other
acquisitions of WhiteWave stock during such period, excluding (i) the issuance
of shares in the IPO, (ii) any transfer by the Dean Foods Group permitted
pursuant to Section 4.6 of the Separation and Distribution Agreement ,
(iii) Option Issuances, (iv) acquisitions in the public market that satisfy the
requirements of Safe Harbor VII as set forth in Treasury Regulations §
1.355-7(d)(7), and (v) an issuance or other acquisition for which a Supplemental
Ruling or a Supplemental Tax Opinion has been obtained that such issuance or
acquisition will not be treated as part of a plan with the Distribution under
one of the safe harbors set forth in Treasury Regulation §1.355-7(d);

(5) facilitate or otherwise participate in any acquisition of stock in WhiteWave
that would result in any shareholder owning five percent (5%) or more of the
outstanding stock of WhiteWave;

(6) redeem or repurchase WhiteWave stock in a manner contrary to the
requirements of Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect
prior to its modification by Revenue Procedure 2003-48 and as may be modified or
amended from time to time) or in any other manner contrary to the
representations made in any Representation Letter, Ruling Documents, or
Supplemental Ruling Documents; or

(7) discontinue, cease, transfer or dispose of its active trades or businesses
as defined for purposes of Section 355.

WhiteWave or any WhiteWave Affiliate shall only undertake any of such actions
after Dean Foods’s receipt of such Supplemental Tax Opinion or Supplemental
Ruling and pursuant to the terms and conditions of any such Supplemental Tax
Opinion or Supplemental Ruling or as otherwise consented to in writing in
advance by Dean Foods. Dean Foods agrees to cooperate with WhiteWave to seek to
obtain, as expeditiously as possible, a Supplemental Ruling or Supplemental Tax
Opinion for the purpose of permitting WhiteWave to undertake any of such

 

15



--------------------------------------------------------------------------------

actions. The parties hereby agree that they will act in good faith to take all
reasonable steps necessary to amend this Section 4.2(c), from time to time, by
mutual agreement, to (A) add certain actions to the list contained herein, or
(B) remove certain actions from the list contained herein, in either case, in
order to reflect any relevant change in law, regulation or administrative
interpretation occurring after the date of this Agreement. Nothing in this
Section 4.2(c) shall limit the liability of WhiteWave for any Distribution Taxes
that are WhiteWave’s responsibility under the terms of this Agreement.

(d) Notice of Specified Transactions. Not later than 30 days prior to entering
into any oral or written contract or agreement, and not later than 5 days after
it first becomes aware of any negotiations, plan or intention (regardless of
whether it is a party to such negotiations, plan or intention), regarding any of
the transactions described in Section 4.2(c) of this Agreement (whether or not a
transaction is permitted under the terms hereof without first obtaining a
Supplemental Tax Opinion, a Supplemental Ruling or agreement from Dean Foods),
WhiteWave shall provide written notice of its intent to consummate such
transaction or the negotiations, plan or intention of which it becomes aware, as
the case may be, to Dean Foods. Notwithstanding anything in this Section 4.2(d)
to the contrary, no such written notice shall be required for Option Issuances.

(e) WhiteWave Cooperation. WhiteWave agrees that, at the request of Dean Foods,
WhiteWave shall cooperate fully with Dean Foods to take any action necessary or
reasonably helpful to effectuate the Distribution or the Equity for Debt
Exchanges, including seeking to obtain, as expeditiously as possible, a Tax
Opinion, Supplemental Tax Opinion, Ruling, and/or Supplemental Ruling. Such
cooperation shall include the execution of any documents that may be necessary
or reasonably helpful in connection with obtaining any Tax Opinion, Supplemental
Tax Opinion, Ruling, and/or Supplemental Ruling (including, without limitation,
any (1) power of attorney, (2) Representation Letter, (3) Ruling Documents,
(4) Supplemental Rulings Documents, and/or (5) reasonably requested written
representations confirming that (A) WhiteWave has read the Representation
Letter, Ruling Documents, and/or Supplemental Ruling Documents and (B) all
information and representations, if any, relating to WhiteWave, any WhiteWave
Affiliate, or the WhiteWave Business contained in the Representation Letter,
Ruling Documents, and/or Supplemental Ruling Documents are true, correct and
complete in all respects).

(f) Deconsolidation. Notwithstanding Section 4.2(c)(4), WhiteWave shall not
issue any stock prior to the Distribution without the consent of Dean Foods if
such issuance would cause a Deconsolidation.

Section 4.3 Indemnity.

(a) Dean Foods Indemnification. Dean Foods shall be liable for and shall
indemnify, defend and hold harmless WhiteWave and each WhiteWave Affiliate and
each of their respective representatives and each of the heirs, executors,
successors and assigns of any of the foregoing from and against:

 

16



--------------------------------------------------------------------------------

(1) any Distribution Taxes, to the extent that such Distribution Taxes are
attributable to, caused by, or result from, one or more of the following:
(A) any action or omission by Dean Foods (or any Dean Foods Affiliate)
inconsistent with any material, information, covenant or representation related
to Dean Foods, any Dean Foods Affiliate, or the Dean Foods Business in a
Representation Letter, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling (for the avoidance
of doubt, disclosure of any action or fact that is inconsistent with any
material, information, covenant or representation submitted to Tax Counsel, the
IRS, or other Tax Authority, as applicable, in connection with a Representation
Letter, Tax Opinion, Supplemental Tax Opinion, Ruling Documents, Supplemental
Ruling Documents, Ruling, or Supplemental Ruling shall not relieve Dean Foods
(or any Dean Foods Affiliate) of liability under this Agreement); (B) any action
or omission by Dean Foods (or any Dean Foods Affiliate), including a cessation,
transfer, or disposition of its active trades or businesses as defined for
purposes of Section 355, stock buyback or payment of an extraordinary dividend
by Dean Foods (or any Dean Foods Affiliate); (C) any acquisition of any stock or
assets of Dean Foods (or any Dean Foods Affiliate) by one or more other persons
(other than WhiteWave or a WhiteWave Affiliate) prior to or following the
Distribution; or (D) any issuance of stock by Dean Foods (or any Dean Foods
Affiliate), including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements or the exercise of warrants;

(2) all liability as a result of Treasury Regulation §1.1502-6 or of any
comparable provision for Non-Federal Taxes of any person which is or has ever
been affiliated with Dean Foods or any Dean Foods Affiliate or with which Dean
Foods or any Dean Foods Affiliate joins or has ever joined (or is or has ever
been required to join) in filing any consolidated, combined or unitary income
Tax Return for any taxable period ending on or before the Deconsolidation Date
except to the extent the WhiteWave Group is liable for such Taxes pursuant to
Section 4.3(b);

(3) all Taxes for any tax period (whether beginning before, on or after the
Deconsolidation Date), and any other Losses, attributable to the breach by Dean
Foods or any Dean Foods Affiliate of any representation, warranty, covenant or
obligation under this Agreement;

(4) all Taxes imposed on either Dean Foods or any Dean Foods Affiliate or
WhiteWave or any WhiteWave Affiliate as a result of the Transactions, including
all Taxes (whether federal or state) arising out of or attributable to deferred
intercompany transactions recognized as a result of the Transactions, including
any tax consequences from the transfer or other movement of assets between the
Dean Foods Group and WhiteWave Group, but excluding Distribution Taxes; and

(5) any Redetermination Amount payable by Dean Foods pursuant to the terms of
Section 3.9 hereof.

(b) WhiteWave’s Indemnification. WhiteWave shall be liable for and shall
indemnify, defend and hold harmless Dean Foods and each Dean Foods Affiliate and
each of their respective representatives and each of the heirs, executors,
successors and assigns of any of the foregoing from and against:

 

17



--------------------------------------------------------------------------------

(1) any Distribution Taxes, to the extent that such Distribution Taxes are
attributable to, caused by, or result from, one or more of the following:
(A) any action or omission by WhiteWave (or any WhiteWave Affiliate) that is
inconsistent with any written representations of an officer of WhiteWave
pursuant to Section 4.2(e) of this Agreement with respect to any material,
information, covenant or representation related to WhiteWave, any WhiteWave
Affiliate, or the WhiteWave Business in a Representation Letter, Tax Opinion,
Supplemental Tax Opinion, Ruling Documents, Supplemental Ruling Documents,
Ruling, or Supplemental Ruling (for the avoidance of doubt, disclosure of any
action or fact that is inconsistent with any material, information, covenant or
representation submitted to Tax Counsel, the IRS, or other Tax Authority, as
applicable, in connection with a Representation Letter, Tax Opinion,
Supplemental Tax Opinion, Ruling Documents, Supplemental Ruling Documents,
Ruling, or Supplemental Ruling shall not relieve WhiteWave (or any WhiteWave
Affiliate) of liability under this Agreement); (B) any action or omission by
WhiteWave (or any WhiteWave Affiliate), including a cessation, transfer, or
disposition of its active trades or businesses as defined for purposes of
Section 355, stock buyback or payment of an extraordinary dividend by WhiteWave
(or any WhiteWave Affiliate); (C) any acquisition of any stock or assets of
WhiteWave (or any WhiteWave Affiliate) by one or more other persons (other than
Dean Foods or any Dean Foods Affiliate) prior to or following the Distribution;
(D) any issuance of stock by WhiteWave (or any WhiteWave Affiliate), including
any issuance pursuant to the exercise of employee stock options or other
employment related arrangements or the exercise of warrants or (E) any transfer
of WhiteWave Common Stock by the Dean Foods Group permitted pursuant to
Section 4.6 of the Separation and Distribution Agreement (whether before or
after the Distribution) in the event that WhiteWave has breached Section 4.2(c)
hereof (for the avoidance of doubt, WhiteWave shall be liable for and shall
indemnify, defend and hold harmless Dean Foods and each Dean Foods Affiliate and
each of their respective representatives and each of the heirs, executors,
successors and assigns of any of the foregoing from and against any Distribution
Taxes resulting from or arising out of any action or omission described above
regardless of whether it is otherwise permitted under the terms of this
Agreement);

(2) all Taxes for any tax period (whether beginning before, on or after the
Deconsolidation Date), and any other Losses, attributable to the breach by
WhiteWave or any WhiteWave Afilliate of any representation, warranty, covenant
or obligation under this Agreement; and

(3) any Redetermination Amount payable by WhiteWave pursuant to the terms of
Section 3.9 hereof.

(c) Treatment of Payments. Unless otherwise required by any Final Determination,
the parties agree that any payments made by one party to another party pursuant
to this Agreement after the Deconsolidation Date shall, to the extent
permissible under applicable law, be treated for all Tax and financial
accounting purposes as contributions or distributions, as appropriate, made
immediately prior to the Deconsolidation Date. If it is determined that the
receipt or accrual of any payment is subject to Tax, such payment shall be
increased so that the amount of such increased payment reduced by the amount of
all Taxes payable with respect to the receipt thereof (but taking into account
all correlative Tax deductions resulting from the payment of such Taxes) shall
equal the amount of the payment which the party receiving such payment would
otherwise be entitled to receive pursuant to this Agreement.

 

18



--------------------------------------------------------------------------------

Section 4.4 Equity Compensation. WhiteWave shall be entitled to claim on its Tax
Returns any tax deduction attributable to the exercise or vesting, following the
Distribution, of an option or restricted stock unit that was converted from an
option or restricted stock unit of Dean Foods to an option or restricted stock
unit of WhiteWave, and neither Dean Foods nor any Dean Foods Affiliate shall
attempt to claim any such Tax deduction. WhiteWave shall withhold applicable
Taxes and satisfy applicable Tax reporting requirements with respect to the
exercise or vesting of options or restricted stock units to purchase WhiteWave
stock.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Term. All rights and obligations arising hereunder shall survive
until they are fully effectuated or performed provided that, notwithstanding
anything in this Agreement to the contrary, this Agreement shall remain in
effect and its provisions shall survive for the full period of all applicable
statutes of limitation (giving effect to any extension, waiver or mitigation
thereof).

Section 5.2 Allocations.

(a) In General. All computations with respect to any Pre-Deconsolidation Period
shall be made pursuant to the principles of Treasury Regulations
Section 1.1502-76(b), taking into account such elections thereunder as Dean
Foods, in its sole discretion, shall make.

(b) Tax Assets/Earnings and Profits. Dean Foods shall advise WhiteWave in
writing within 90 days after the filing of the Consolidated Return for the
taxable period that includes the Deconsolidation Date of the allocation of any
Tax Assets and earnings and profits among Dean Foods, each Dean Foods Affiliate,
WhiteWave, and each WhiteWave Affiliate. The parties hereby agree that, for
purposes of determining such allocation, Dean Foods shall be free to use any
legally permissible method of allocation in its sole discretion.

Section 5.3 Changes in Law. Any reference to a provision of the Code or a
similar law of another jurisdiction shall include a reference to any successor
provision to such provision.

Section 5.4 Confidentiality. Each party shall hold and cause its advisors and
consultants to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law, all information (other than any such information relating
solely to the business or affairs of such party) concerning the other parties
hereto furnished it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(a) previously known by the party to which it was furnished, (b) in the public
domain through no fault of such party, or (c) later lawfully acquired from other
sources not under a duty of confidentiality by the party to which it was
furnished), and each party shall not release or disclose such information to any
other person,

 

19



--------------------------------------------------------------------------------

except its auditors, attorneys, financial advisors, bankers and other
consultants who shall be advised of and agree to be bound by the provisions of
this Section 5.4. Each party shall be deemed to have satisfied its obligation to
hold confidential information concerning or supplied by the other party if it
exercises the same care as it takes to preserve confidentiality for its own
similar information.

Section 5.5 Successors. This Agreement shall be binding on and inure to the
benefit of any successor, by merger, acquisition of assets or otherwise, to any
of the parties hereto (including any successor of Dean Foods and WhiteWave
succeeding to the tax attributes of such party under Section 381 of the Code),
to the same extent as if such successor had been an original party.

Section 5.6 Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

Section 5.7 Entire Agreement. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements.

Section 5.8 Section Captions. Section captions used in this Agreement are for
convenience and reference only and shall not affect the construction of this
Agreement.

Section 5.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to laws
and principles relating to conflicts of law.

Section 5.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

Section 5.11 Waivers and Amendments. This Agreement shall not be waived, amended
or otherwise modified except in writing, duly executed by all of the parties
hereto.

Section 5.12 Severability. In case any one or more of the provisions in this
Agreement should be invalid, illegal or unenforceable, the enforceability of the
remaining provisions hereof will not in any way be effected or impaired thereby.

Section 5.13 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties to this Agreement and each Dean Foods Affiliate and
WhiteWave Affiliate and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other rights in
excess of those existing without this Agreement.

 

20



--------------------------------------------------------------------------------

Section 5.14 Other Remedies. WhiteWave recognizes that any failure by it or any
WhiteWave Affiliate to comply with its obligations under Article 4 of this
Agreement would, in the event of the Distribution, result in Distribution Taxes
that would cause irreparable harm to Dean Foods, Dean Foods Affiliates, and
their stockholders. Accordingly, Dean Foods shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which Dean Foods is entitled at law or in equity.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

DEAN FOODS COMPANY By:   /s/ Timothy A. Smith Name:   Timothy A. Smith Title:  
Treasurer

 

THE WHITEWAVE FOODS COMPANY By:   /s/ Kelly J. Haecker Name:   Kelly J. Haecker
Title:  

Senior Vice President, Finance, and

Chief Financial Officer

Tax Matters Agreement